DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.
Claims 1 and 9-21 are cancelled. Claims 22-25 are added. Thus, claims 2-8 and 22-25 are pending.
Claim Objections
Claim 24 is objected to because of the following informalities: the claim is dependent on itself. For the purposes of this examination, the Examiner will assume Applicant intended the claim to be dependent on claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baharav (US 2003/0001078, previously cited)1 in view of Zarokostas, et al. (“Triggering and Data Collection Framework for Sensing Application Level Events”, published inSoftCOM 2012, 20th International Conference on Software, Telecommunications and Computer Networks, herein Zarokostas).2	Regarding claim 2, Baharav teaches a barcode-reading application for a mobile device that comprises a processor (paragraph 0068), memory (paragraph 0035), and a camera assembly that includes an image sensor (paragraph 0067), the barcode-reading application comprising executable code that, when stored in the memory and executed by the processor: 	determines whether the image sensor comprises a set of pixels that provide predetermined output values regardless of actual characteristics of incident light (paragraphs 0032-0033); 	determines whether the set of pixels is in a predetermined location (paragraphs 0032 & 0034); and 	enables at least one enhanced mode of operation of the barcode-reading application only if the image sensor comprises the set of pixels in the predetermined location (paragraph 0037).	Baharav does not explicitly teach the enabling of enhanced mode of operation being activation of at least one barcode-reading function.	Zarokostas teaches enabling of enhanced mode of operation being activation of at least one barcode-reading function (Section 4.1: triggering a barcode scanner, see also Section 4.3: start trigger for barcode scanner).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Baharav and Zarokostas, because such a combination improves data collection (Section 3 of Zarokostas).	Regarding claim 3, Baharav further teaches determining whether the image sensor comprises the set of pixels in the predetermined location comprises determining whether output values of pixels in the predetermined location of the image sensor correspond to the predetermined output values (paragraph 0036).	Regarding claim 4, Baharav further teaches the memory comprises a predetermined output values parameter identifying the predetermined output values (paragraph 0035).	Regarding claim 5, Baharav further teaches determining whether the image sensor comprises the set of pixels in the predetermined location comprises determining that first output values of the pixels in the predetermined location in a first image captured under first illumination conditions correspond to second output values of the pixels in the predetermined location in a second image captured under second illumination conditions (paragraph 0034).	Regarding claim 6, Baharav further teaches the set of pixels comprises an entire row of pixels (paragraph 0031).	Regarding claim 7, Baharav further teaches the image sensor comprises a central portion that is positioned between an upper portion and a lower portion, the central portion being larger than the upper portion and the lower portion; and the set of pixels is not located in the central portion of the image sensor (paragraph 0034).	Regarding claim 8, Baharav further teaches enabling the at least one enhanced mode of operation comprises at least one of. 	activating a decoder function; 	removing a restriction function under which the barcode-reading application operates in a base mode of operation; or 	enabling at least one enhanced barcode-reading function that is not operable in the base mode of operation (paragraph 0037).	Zarokostas further teaches a decoder function that decodes a barcode symbology that the barcode-reading application is restricted from decoding in a base mode of operation.	It would have been obvious to one having ordinary skill in the art at the time of invention to further combine the teachings of Baharav and Zarokostas, because such a combination improves data collection (Section 3 of Zarokostas).	Regarding claim 22, Baharav further teaches the barcode-reading application verifies license entitlement based at least in part on whether the set of pixels is in the predetermined location of the image sensor (paragraphs 0032 & 0034).	Regarding claim 23, Baharav further teaches the memory further comprises a predetermined location parameter identifying the predetermined location of the image sensor (paragraph 0034).
Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.3
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 See full citation in the 892 form.
        3 This is also dependent on proper correction of the self-referential claim 24 as discussed above.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.